1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Marshall S. Fontes, Deputy (SBN 139567)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5    Fax 661-868-3805
6
     Attorneys for Defendants County of Kern
7    and Sheriff Donny Youngblood
8
                                   UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
      JENNIFER MELLO,                                  CASE NO.: 1:18-CV-01216-AWI-JLT
12
                     Plaintiff,                        STIPULATION FOR PROTECTIVE
13                                                     ORDER AND [PROPOSED] ORDER
14    v.                                               THEREON
                                                       (Doc. 26)
15    COUNTY OF KERN, a public entity;
      SHERIFF DONNY YOUNGBLOOD, a
16    public employee; DOES 1-10,
17
                                  Defendants.
18
19          It is hereby stipulated by and between the parties through their respective counsel, Greg
20   W. Garrotto, Esq., for plaintiff, JENNIFER MELLO (“plaintiff”), and Marshall S. Fontes,
21   Deputy County Counsel, for COUNTY OF KERN and SHERIFF DONNY YOUNGBLOOD
22   (collectively “County Defendants”), that the following Protective Order be entered:
23   1.     Definitions:
24          The following definitions shall govern the construction of this stipulation unless the
25   context otherwise requires.
26          (a)     CONFIDENTIAL Information. “CONFIDENTIAL Information” means any
27   and all Information regardless of format or medium, including personal, proprietary, and
28   financial information, state and federal tax records, and other Information which a party has a
                                                       1
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1    right to protect from unrestricted disclosure. In the context of the present case, it also includes,
2    but is not limited to: (1) any peace officer information protected by California Penal Code
3    Section 832.7 and California Evidence Code Sections 1043 to 1047.
4           (b)     Disclosing Party: “Disclosing Party” means the party who discloses
5    CONFIDENTIAL Information.
6           (c)     Information. “Information” means discovery obtained through the use of
7    interrogatories, requests for admission, requests for production of documents and things,
8    depositions, subpoenas or other Information obtained during discovery.
9           (d)     Notice. “Notice” means reasonable notice under the circumstances. The
10   manner and amount of Notice shall be governed by the particular circumstances.
11          (e)     Person. “Person” means person as defined in California Evidence Code § 175.
12          (f) Documents. “Documents” means all written, recorded, graphic, or electronically
13   stored matter whatsoever, including, but not limited to, materials produced pursuant to Rule 34
14   of the Federal Rules of Civil Procedure, by subpoena or by agreement, deposition transcripts
15   and exhibits, interrogatory answers, responses to requests for admissions, and any portion of
16   any Court papers that quote from the foregoing and any other disclosure or discovery material
17   that is designated by the parties as “Confidential.” The term “documents” is limited to material
18   or information produced in the above-captioned litigation.
19   2.     Scope and Intent.
20          (a)     Until further order of the Court or stipulation of the parties, all Information
21   designated as “CONFIDENTIAL” by the Disclosing Party, to the extent such Information
22   discloses CONFIDENTIAL Information, shall be subject to this stipulation. However, nothing
23   in this stipulation shall prevent any party from seeking a modification of this stipulation or
24   objecting to the designation of Information as CONFIDENTIAL Information which the party
25   believes to be otherwise improper.
26          (b)     The purpose and intent of this Order is to protect CONFIDENTIAL Information
27   produced by both parties. Nothing in this stipulation shall be construed to change existing law
28   or shift existing burdens. The Parties acknowledge that this Order does not confer blanket
                                                     2
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1    protections on all disclosures, or responses to discovery, and that the protection it affords
2    extends only to the limited information, or items, that are entitled under the applicable legal
3    principles to treatment as confidential.
4           (c)     The protections conferred by this Stipulated Protective Order cover not only
5    Confidential Information (as defined above), but also any information copied or extracted
6    therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,
7    conversations, or presentations by parties or counsel to or in court or in other settings that
8    might reveal Confidential Information.
9           (d)     The parties recognize and acknowledge that some CONFIDENTIAL
10   Information which may be sought is so sensitive that a party may refuse to disclose the
11   Information even under the protection of this stipulation. In such event, this stipulation shall
12   not be deemed consent or an admission that such Information is discoverable and a party may
13   resist disclosure until the matter has been heard by the Court.
14          (e)     This stipulation is the product of negotiations and, for purposes of construction
15   and interpretation, shall not be deemed to have been drafted by one party.
16          (f)     This stipulation shall be submitted for the signature of the Magistrate Judge
17   assigned to this case in an ex parte manner without need of a formally noticed motion.
18   3.     Designation of CONFIDENTIAL INFORMATION.
19          Any Disclosing Party may designate Information, or any portion of such Information, as
20   CONFIDENTIAL Information by placing the word “CONFIDENTIAL” on the Information.
21   By designating Information as CONFIDENTIAL, the Disclosing Party warrants that the
22   designation is made in good faith and on reasonable belief that the Information so designated is
23   CONFIDENTIAL Information as defined above.
24   4.     Oral Deposition Testimony.
25          A party may designate as CONFIDENTIAL Information, Information disclosed during
26   oral deposition by stating so on the record or in writing within 30 days from receipt of the
27   transcript. Where documents that have been designated as CONFIDENTIAL are entered into
28   the record of a deposition or where CONFIDENTIAL Information is disclosed
                                                 3
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1    during deposition, such portion of the deposition containing CONFIDENTIAL Information
2    shall be separately bound and marked “CONFIDENTIAL – UNDER PROTECTIVE ORDER”
3    in a conspicuous place and shall be subject to the provisions of this stipulation.
4    5.     Objection to Designation.
5           A party may at any time object to the designation of Information as CONFIDENTIAL
6    and move the Court for an order declaring that such Information not be designated
7    CONFIDENTIAL. No motion relating to the designation of Information as CONFIDENTIAL
8    shall be filed without first completing the following steps. First, the moving party SHALL
9    confer with the opposing party in a good faith effort to resolve the dispute. Second, if the good
10   faith effort is unsuccessful, the moving party promptly shall seek a telephonic hearing with all
11   involved parties and the Magistrate Judge. It shall be the obligation of the moving party to
12   arrange and originate the conference call to the court. Counsel must comply with Local Rule
13   251 or the motion will be denied with prejudice and dropped from calendar.
14   6.     Information Which Is Not Confidential.
15          Notwithstanding the designation of Information as CONFIDENTIAL, such Information
16   shall not be CONFIDENTIAL Information, nor shall disclosure be limited in accordance with
17   this stipulation where such Information, is at the time of disclosure, in the public domain by
18   publication otherwise.
19   7.     CONFIDENTIAL Information Obtained from Third Parties.
20          If CONFIDENTIAL Information is obtained from a third party, the third party may
21   adopt the benefits and burdens of this stipulation. Likewise, any party may designate material
22   or Information obtained from a third party as CONFIDENTIAL.
23   8.     Inadvertent Disclosure.
24          An inadvertent failure to designate qualified information or items as Confidential does
25   not, standing alone, waive the Designating Party’s right to secure protection under this
26   Stipulated Protective Order for such material. If material is appropriately designated as
27   Confidential after the material was initially produced, the Receiving Party, on notification of
28   the designation, must make reasonable efforts to assure that the material is treated in
                                                     4
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1    accordance with the provisions of this Order.
2    9.       Documents Filed With The Court.
3             If a party wishes to file documents with the Court which contain material designated
4    CONFIDENTIAL, that party SHALL comply with Local Rules 140 and 141.
5    10.      Dissemination to Third Parties.
6             (a)    CONFIDENTIAL Information shall be disclosed only to the parties to this
7    stipulation, their experts, consultants, and counsel. Before any person receives access to
8    CONFIDENTIAL Information, each shall execute a copy of the form attached hereto as Exhibit
9    A, reciting that he, she or it has read a copy of this stipulation and agrees to be bound by its
10   terms.
11            (b)    If any person who has obtained CONFIDENTIAL Information under the terms
12   of this stipulation receives a subpoena commanding the production of CONFIDENTIAL
13   Information, such person shall promptly notify the Disclosing Party of the service of the
14   subpoena. The person receiving the subpoena shall not produce any CONFIDENTIAL
15   Information in response to the subpoena without either the prior written consent of the
16   Disclosing Party or order of the Court.
17   11.      Use of CONFIDENTIAL Information During Trial.
18            The Parties will identify in their exchange of Pre-Trial exhibit lists any documents they
19   intend to use which are CONFIDENTIAL. If a party intends to introduce into evidence any
20   CONFIDENTIAL Information at trial, which the opposing party has objected to in the
21   exchange of Pre-Trial exhibit lists, that party SHALL notify the Court in the joint pretrial
22   conference statement of this intention and SHALL seek an order related to the introduction of
23   this evidence at trial. The moving party SHALL comply with the Court’s pretrial order
24   regarding whether this order will be sought in limine or otherwise. If a party seeks to
25   introduce at trial evidence which that party has designated as CONFIDENTIAL Information,
26   other parties which desire to use said information, are not required to notify the Court of the
27   intent to use the CONFIDENTIAL Information.
28   ///
                                        5
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1           A party may also seek to use CONFIDENTIAL Information for purposes of rebuttal but
2    are required to notify the Court prior to introducing the evidence at trial.
3    12.    Duty to Use Reasonable Care.
4           All persons bound by this stipulation shall have the duty to use reasonable care and
5    precaution to prevent violations thereof.
6    13.    Enforcement.
7           (a)     Prior to bringing any motion or application before the Court for enforcement of
8    this stipulation, the parties shall, comply with the procedures set forth in paragraph 5.
9           (b)     In the event anyone shall violate, attempt to violate or threaten to violate any of
10   the terms of this stipulation, after compliance with the procedures in paragraph 5, the aggrieved
11   party may apply to the Court to obtain compliance with this stipulation or to obtain appropriate
12   injunctive relief. Each party agrees that, in response to an application for injunctive relief, it
13   will not assert the defense that the aggrieved party possesses an adequate remedy at law.
14          (c)     The Court may make any order against a party to this stipulation it deems
15   appropriate to compel compliance in addition to any injunctive relief available to the parties.
16          (d)     If CONFIDENTIAL Information is disclosed to any person other than as
17   allowed by this stipulation, the person responsible for the disclosure must immediately bring all
18   pertinent facts relating to such disclosure to the attention of counsel for the aggrieved party and
19   without prejudice to the other rights and remedies of any party, make every effort to prevent
20   further disclosure. Fines and/or sanctions for inadvertent or intentional disclosure shall be
21   decided by the Court after briefing and argument by all parties concerned.
22   14.    Return/Destruction of Documents.
23          Within 60 days after final termination of this action, including all appeals, each party
24   shall be responsible for returning or destroying all original and/or copies of all
25   CONFIDENTIAL Information produced during the course of this action and subject to this
26   order, including all excerpts thereof, except that counsel may retain all memoranda, and
27   correspondence derived from such CONFIDENTIAL Information and any such
28   CONFIDENTIAL Information necessary for purposes of maintaining a legal file but after the
                                              6
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1    end of such years, all such retained CONFIDENTIAL Information shall be returned or
2    destroyed.
3    15.    Modification and Amendments.
4           Except as to those modifications made by the Court, this stipulation may be modified or
5    amended without leave of Court by unanimous written agreement of the parties hereto.
6    16.    Duration of Stipulation.
7           Provided the court makes this stipulation an order of the Court, this stipulation shall
8    survive and remain in full force and effect after the termination of this lawsuit, whether by final
9    judgment after exhaustion of all appeals or by dismissal, and the Court shall retain jurisdiction
10   over the parties and their attorneys for the purpose of enforcing the terms of this stipulation.
11                                          Respectfully submitted,
12
     Dated: August 27, 2019                 GREG W. GARROTTO, ESQ.
13
14
15                                          By: /s/ Greg W. Garrotto as authorized on 08/27/19
16                                                 Greg W. Garrotto, Esq.
                                                   Attorney for Plaintiff, Jennifer Mello
17
18
19   Dated: August 27, 2019                 MARGO A. RAISON, COUNTY COUNSEL

20
21                                          By:    /s/ Andrew Thomson for Marshall S. Fontes
                                                    Marshall S. Fontes, Deputy
22                                                  Attorneys for Defendants,
23                                                  County of Kern and Sheriff Donny Youngblood

24   ///
25   ///
26   ///
27   ///
28   ///
                                        7
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1                                        [PROPOSED] ORDER
2             Based upon the stipulation of counsel, the Court GRANTS the stipulated protective
3
     order.
4
5
6    IT IS SO ORDERED.

7       Dated:      August 28, 2019                          /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        8
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        9
     ______________________________________________________________________
     STIPULATION FOR PROTECTIVE ORDER AND [PROPOSED] ORDER THEREON – Mello v. County, et al.
